           Case 1:20-cv-06402 Document 1 Filed 08/13/20 Page 1 of 2




United States District Court
Southern District of New York
___________________________________
                                             No. 20-6402
Aisha Beverly,                               Complaint
             Plaintiff,
                    v.
United States Postal Service,
             Defendant.
_____________________________________


      Plaintiff by her attorney, John F. McHugh, 233 Broadway, New York, N.Y.

complains of the defendant as follows:

      1. Plaintiff, an employee of the defendant, had monies deducted from her

pay for several pay periods with no explanation.

      2. She filed a grievance which was resolved by a decision In the Matter of

the Petition of Aisha Beverly, 2619 Ponon Ave. Bronx, NY 10461-8889, United

States Postal Service Docket DCA No. 19-86 on July 3, 2019. Exhibit A.

      3. Pursuant to a settlement agreement between the parties, the case was

dismissed on July 8, 2019, subject to the Settlement Agreement that provided that

as no evidence supported any claim against plaintiff, the Postal Service shall
            Case 1:20-cv-06402 Document 1 Filed 08/13/20 Page 2 of 2




“refund to Petitioner $7,750 taken from her wages, within 30 days of the date of

this Order, or as otherwise agreed by the parties”.

        4. The defendant has failed and refused to honor the settlement agreement.

        5. Plaintiff, having exhausted her administrative remedies, seeks judgement

against the defendant for $7,750 together with interest from July 8, 2019, as well as

for the costs and disbursements of this action as well as the plaintiff’s attorney’s

fees.

        Wherefore, the plaintiff seeks judgement against the defendant in the sum of

$7,750. together with interest from July 8, 2019, as well as her costs,

disbursements and attorney’s fees.

Dated: New York, NY.                           John F. McHugh
       August 13, 2020                         233 Broadway, Suite 2320
                                               New York, N.Y. 10279
                                               212-483-0875
